Title: To Thomas Jefferson from George Jefferson, 7 May 1801
From: Jefferson, George
To: Jefferson, Thomas


               
                  Dear Sir
                  Richmond 7th. May 1801.
               
               Your favor of the 3d. came duly to hand. I will make every exertion to procure the hams you want, but am apprehensive it may not be in my power; as I am informed that such as you describe are seldom to be had in this neighbourhood. I may perhaps however meet with some.
               Having been told of a Gentleman in Town who has been in the habit of getting hams from Smithfield where I understand they are remarkably fine—I call’d on him & ask’d if he could assist me in getting some—but he told me that the person who generally supplied him, he knew was without any—& further that he did not expect I could get any in that quarter, as large quantities had lately been shipped from Norfolk to England.
               I will make further enquiries upon this head & will again write you in the course of a few days.
               Your Tobacco was sold on the 24th. ultimo on the terms which had been proposed. The persons to whom I had offered it declined taking it for 5 or 6 days after the receipt of your letter—in consequence of your not having written by return of the post by which my letter should have gone (for I suppose from your last that it did not reach you until the post following & you did not observe the date)—they concluded at length to take it in consequence of my absence not having particularly recollected the time specified—and being apprehensive of some misunderstanding.
               My absence was therefore so far fortunate as I am satisfied it would not now command more than 6 dollars—The current Cash price being only from 30/. to 32/.
               I am Dear Sir Your Very humble servt.
               
                  
                     Geo. Jefferson
                  
               
            